DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group I, recited by claims 1-16 and 21-24 in the reply filed on June 7, 2021 is acknowledged.
In applicant’s claim amendments dated 6/7/2021, applicant cancelled claims 17-20.  

Claim Objection
Claim 4 is objected to because of the following informalities: claim 4 recites “…and makes an outer sidewall of the inner brush in contact with an inner side wall of the outer brush member”.  Grammatically, this phrase is missing a verb.  For purposes of examination, it was presumed that applicant intended to write “…and makes an outer sidewall of the inner brush come in contact with an inner side wall of the outer brush member”.  Claim 4 also recites both “sidewall” and “side wall”; applicant should pick one spelling of sidewall and stick with it.  Claim 4 also recites “an volume”, but this is grammatically incorrect and should be “a volume”.  Claim 4 also recites “…processing liquid absorbed by the inner brush member results an increase in…”, and it appears that applicant made a typographical error by forgetting to include the word “in”.  For  in an increase in…”
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: claim 12 recites “…and makes an outer sidewall of the inner brush in contact with an inner side wall of the outer brush member”.  Grammatically, this phrase is missing a verb.  For purposes of examination, it was presumed that applicant intended to write “…and makes an outer sidewall of the inner brush come in contact with an inner side wall of the outer brush member”.  Claim 12 also recites both “sidewall” and “side wall”; applicant should pick one spelling of sidewall and stick with it.  Claim 12 also recites “an volume”, but this is grammatically incorrect and should be “a volume”.  Claim 12 also recites “…processing liquid absorbed by the inner brush member results an increase in…”, and it appears that applicant made a typographical error by forgetting to include the word “in”.  For purposes of examination, that phrase was read as “…processing liquid absorbed by the inner brush member results in an increase in…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first brush assembly” in line 4, but then claim 1 also recites “a first brush assembly” in line 5.  In line 7, claim 1 recites “the first brush assembly”, and it is not clear if this is referring to the “a first brush assembly” in line 4 or the “a first brush assembly” in line 5.  For purposes of examination, it was presumed that applicant intended to recite “the first brush assembly” in line 5 rather than “a first brush assembly”.
Claim 21 recites “a brush assembly” in line 4, but then claim 1 also recites “a brush assembly” in line 8.  In line 10, claim 21 recites “the brush assembly”, and it is not clear if this is referring to the “a brush assembly” in line 4 or the “a brush assembly” in line 8.  For purposes of examination, it was presumed that applicant intended to recite “the brush assembly” in line 8 rather than “a brush assembly”.
Claim 4 recites the limitation "the processing liquid absorbed by the inner brush".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that the word “the” was not supposed to present at the start of the quote phrase.  
Claim 12 recites the limitation "the processing liquid absorbed by the inner brush".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that the word “the” was not supposed to present at the start of the quote phrase.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0133032 by Kubo.
With regard to claim 1, Kubo teaches a wafer processing method of placing a semiconductor wafer (item W in Figure 2) on a wafer stage with a backside surface of the wafer facing downwardly (Par. 0054-0058, 0071, and 0072).  In the method of Kubo, a first brush assembly (item 12 in Figures 1-3) is positioned below the backside surface of the wafer (Par. 0063-0072).  Kubo teaches moving the first brush assembly toward the backside surface of the wafer to a first position at which an inner brush member (item 51 in Figure 3) and an outer brush member (item 50 in Figure 3) are in contact with the wafer’s backside surface, wherein the inner brush member and outer brush member are made of different materials (Par. 0063-0065 and 0072).  Kubo teaches rotating the first brush assembly relative to the wafer while the first brush assembly is in the first position (Par. 0072 and 0073).  
With regard to claim 8, the teachings of Kubo are discussed in the above anticipation rejection of claim 1.  Kubo teaches reciprocally moving the first assembly back and forth from the first position to a second position along a traveling path that is parallel to the backside surface of the wafer, wherein in the second position, a lower 
With regard to claims 1 and 5, Kubo teaches a wafer processing method of placing a semiconductor wafer (item W in Figure 2) on a wafer stage with a backside surface of the wafer facing downwardly (Par. 0054-0058, 0071, and 0072).  In the method of Kubo, a first brush assembly (item 12 in Figures 1 and 2) is positioned below the backside surface of the wafer (Par. 0063-0072).  Kubo teaches moving the first brush assembly toward the backside surface of the wafer to a first position at which an inner brush member (item 50 in Figure 15) and an outer brush member (item 70 in Figure 15) are in contact with the wafer’s backside surface, wherein the inner brush member and outer brush member are made of different materials (Par. 0063-0065, 0072, and 0082).  Kubo teaches rotating the first brush assembly relative to the wafer while the first brush assembly is in the first position (Par. 0072 and 0073).  Before movement of the first brush assembly toward the backside surface, the outer brush member (item 70 in Figure 15) is distant from the backside surface of the wafer by a first distance and the inner brush member (item 50 in Figure 15) is distant from the backside surface of the wafer by a second distance which is greater than the first distance, as illustrated by the heights of items 70 and 50 in Figure 15 (Par. 0072 and 0082).  
With regard to claim 21, Kubo teaches a wafer processing method of placing a semiconductor wafer (item W in Figure 2) on a wafer stage with a backside surface of the wafer facing downwardly (Par. 0054-0058, 0071, and 0072).  In the method of Kubo, a brush assembly (item 12 in Figures 1 and 2) is positioned below the backside surface of the wafer such that an outer brush member (item 70 in Figure 15) of the brush 
With regard to claim 24, Kubo’s method comprises performing a reciprocal cleaning of the wafer’s center portion with the brush assembly that involves moving the brush assembly from a center of the wafer toward an edge of the wafer after the step of moving the brush assembly toward the wafer’s backside (Par. 0075)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0133032 by Kubo.
With regard to claim 2, the teachings of Kubo are discussed in the above anticipation rejection of claim 1 that uses the embodiment illustrated in Kubo’s Figure 3.  Kubo teaches that a liquid nozzle (item 60a in Figure 1) applies cleaning liquid to the cleaned backside surface while the first brush assembly reciprocates over the cleaned backside surface (Par. 0068, 0073, and 0074), and Kubo teaches that the outer brush member (item 50 in Figure 3) comprises grooves, as illustrated in Figure 3.  Kubo does not explicitly teach that some of the cleaning liquid moves through the grooves of the outer member.  However, since Kubo teaches that the outer brush member comprises grooves, and since Kubo teaches that cleaning liquid is supplied to the area over which the first brush assembly reciprocates back and forth, it is reasonably expected that 
With regard to claim 3, Kubo also teaches that the inner brush member (item 51 in Figure 3) comprises grooves, as illustrated between cleaning members 51a in Figure 3.  Kubo also teaches performing reciprocal cleaning with only the inner brush member in contact with the wafer backside, and Kubo teaches continuing to supply cleaning liquid during that inner-brush-only cleaning (Par. 0074 and 0075).  However, Kubo does not explicitly teach that some cleaning liquid ever passes through one of the grooves of the inner brush member.  However, since Kubo teaches that the inner brush member comprises grooves, and since Kubo teaches performing inner-brush-only cleaning with reciprocal cleaning with cleaning liquid continuing to be supplied to the area cleaning by the brush assembly, it is reasonably expected that some cleaning liquid will move through an inner groove of the inner brush member towards the outer groove due to the fluidic nature of liquid.  
With regard to claim 6, the teachings of Kubo are discussed in the above anticipation rejection of claim 5.  In the method of Kubo, moving the first brush assembly to the backside surface of the wafer comprises moving the first brush assembly the second distance to the backside surface of the wafer (Par. 0072 and 0082).  Kubo also teaches that the outer brush member (item 70 in Figure 15) is made of flexible material (Par. 0063) such that it is compressed as the inner brush member reaches the wafer’s backside (Par. 0072 and 0082).  Kubo does not explicitly teach that the outer brush member bends outwardly when compressed.  However, since Kubo teaches performing the same method steps as recited by applicant with the same materials as recited by .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0133032 by Kubo as applied to claim 2 above, and further in view of U.S. 7,077,731 to Zhang.
With regard to claim 4, the teachings of Kubo are discussed in the above anticipation rejection of claim 1 that uses the embodiment illustrated in Kubo’s Figure 3.  Kubo teaches that the inner brush member is made from polyvinyl alcohol (PVA; Par. 0063), and Kubo teaches that the cleaning liquid sprayed from the nozzle (item 60a in Figure 1) is an aqueous solution (Par. 0068).
Kubo does not recite that cleaning liquid absorbed by the PVA causes an expansion of the inner brush member.  However, Zhang teaches that PVA expands when it absorbs moisture (Col. 4, line 50 to Col. 5, line 5).  Since Kubo teaches that the inner brush member is made of PVA, since Kubo teaches that the cleaning liquid is aqueous, since Zhang teaches that PVA absorption of moisture causes expansion of PVA, and since Kubo teaches the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will happen in the method of Kubo as recited by applicant – namely, that, in the method of Kubo, aqueous cleaning liquid absorbed by the PVA of the inner brush member will .
Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0133032 by Kubo. 
With regard to claim 9, Kubo teaches a wafer processing method of placing a semiconductor wafer (item W in Figure 2) on a wafer stage with a backside surface of the wafer facing downwardly (Par. 0054-0058, 0071, and 0072).  In the method of Kubo, a first brush assembly (item 12 in Figures 1 and 2) is positioned below the backside surface of the wafer (Par. 0063-0072).  Kubo teaches moving the first brush assembly toward the backside surface of the wafer to a first position at which an inner brush member (item 50 in Figure 15) and an outer brush member (item 70 in Figure 15) are in contact with the wafer’s backside surface, wherein the inner brush member and outer brush member are made of different materials (Par. 0063-0065, 0072, and 0082).  Kubo teaches rotating the first brush assembly relative to the wafer while the first brush assembly is in the first position (Par. 0072 and 0073).  In the method of Kubo, the outer brush material is made of flexible material (Par. 0063 and 0082), and as the first brush assembly is moved towards the wafer’s backside, the outer brush member makes first contact with the wafer and is compressed as the inner brush member continues to move towards the wafer’s backside (Par. 0072 and 0082).  Kubo does not explicitly teach that this compression of the outer brush member causes the outer brush member to bend outwardly.  However, since Kubo teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, and since Kubo teaches that the outer brush member is made of flexible material that is compressed as the inner 
With regard to claim 13, in the method of Kubo, before the movement of the first brush assembly toward the backside of the wafer, the outer brush member is distant from the wafer’s backside surface by a first distance and the inner brush member is distant from the backside surface by a second distance which is greater than the first distance, as illustrated by the heights of the inner and outer brush members in Kubo’s Figure 15 (Par. 0072 and 0082).  
With regard to claim 14, in the method of Kubo, moving the first brush assembly toward the wafer’s backside surface comprises moving the first brush assembly the second distance towards the wafer’s backside (Par. 0072 and 0082).  In the method of Kubo, the outer brush material is made of flexible material (Par. 0063 and 0082), and as the first brush assembly is moved towards the wafer’s backside, the outer brush member makes first contact with the wafer and is compressed as the inner brush member continues to move towards the wafer’s backside (Par. 0072 and 0082).  Kubo does not explicitly teach that this compression of the outer brush member causes the outer brush member to bend outwardly.  However, since Kubo teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, and since Kubo teaches that the outer brush member is made of flexible material that is compressed as the inner brush member reaches the backside, it is reasonably expected that the same result will occur in the method of Kubo as recited by .  
Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0133032 by Kubo as applied to claim 9 above, and further in view of U.S. 2013/0206171 by Kurusu.
With regard to claim 10, Kubo teaches that cleaning liquid sprayed from the nozzle (item 60a in Figure 1) functions to remove contaminants from the wafer’s backside, wherein the contaminants result from the performed polishing (Par. 0068, 0073, and 0074).  
Kubo does not teach that the outer brush member comprises a groove through which liquid can pass.
Kurusu teaches that when polishing a wafer with a polishing head (item 29 in Figures 4 and 5), the polishing head can comprise grooves (items 37 in Figure 5) through its outer surface such that processing liquid can move between the outside and inside of the brush (Par. 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kubo by having the outer brush member comprise grooves through which the cleaning liquid can pass in order to reach wafer surfaces inside the outer brush member during the polishing – thereby advantageously allowing the cleaning liquid to remove such contaminants as may be located there as a result of the polishing.  Kurusu teaches that when polishing a wafer with a polishing head, the polishing head can comprise grooves through its outer 
With regard to claim 11, the combination of Kubo in view of Kurusu teaches that the inner brush member (item 50 in Figure 15) comprises grooves, as illustrated in Figure 15.  However, Kubo does not explicitly teach that some cleaning liquid ever passes through one of the grooves of the inner brush member.  However, since Kubo teaches that the inner brush member comprises grooves, and since Kubo teaches supplying cleaning liquid to the wafer during the polishing, it is reasonably expected that some cleaning liquid will move through an inner groove of the inner brush member towards the outer groove due to the fluidic nature of liquid.  
With regard to claim 16, Kubo teaches reciprocally moving the first assembly back and forth from the first position to a second position along a traveling path that is parallel to the backside surface of the wafer (Par. 0073 and 0082).   
Kubo does not teach having a lower end of the outer brush member contact the wafer backside in the second position. 
Kurusu teaches that when polishing a wafer with a polishing head (item 29 in Figures 4 and 5), the polishing head can comprise grooves (items 37 in Figure 5) through its outer surface such that processing liquid can move between the outside and inside of the brush (Par. 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kubo by having the outer 
The combination of Kubo in view of Kurusu does not explicitly teach having a lower end of the outer brush member contact the wafer backside in the second position.  However, since the combination of Kubo in view of Kurusu teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, since Kubo teaches that the cleaning outer member is compressed against the wafer (Par. 0065 and 0082 of Kubo), and since the grooves provide lower surfaces that can be compressed into the contact with the wafer, it is expected in the method of Kubo in view of Kurusu that the same result as recited by applicant occurs in the method of Kubo in view of Kurusu – namely, that a lower end of the outer member is in contact with the wafer at the second position.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0133032 by Kubo in view of U.S. 2013/0206171 by Kurusu as applied to claim 10 above, and further in view of U.S. 2002/0058332 by Quake.
With regard to claim 12, the combination of Kubo in view of Kurusu teaches that the inner brush member is made from urethane (Par. 0063 of Kubo), and Kubo in view of Kurusu teaches that the cleaning liquid sprayed from the nozzle (item 60a in Kubo’s Figure 1) is an aqueous solution (Par. 0068 of Kubo).
The combination of Kubo in view of Kurusu does not recite that cleaning liquid absorbed by the urethane causes an expansion of the inner brush member.  However, Quake teaches that urethane is hydrophilic and water absorbent (Par. 0118).  Since Kubo teaches that the inner brush member is made of urethane, since Kubo teaches that the cleaning liquid is aqueous, since Quake teaches that urethane is hydrophilic and water absorbent, and since Kubo in view of Kurusu teaches the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will happen in the method of Kubo in view of Kurusu as recited by applicant – namely, that, in the method of Kubo in view of Kurusu, aqueous cleaning liquid absorbed by the urethane of the inner brush member will cause the inner brush member to expand such that an outer sidewall of the inner brush member contacts an inner sidewall of the outer brush member.
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2018/0071884 by Murachi in view of U.S. 2015/0133032 by Kubo.
With regard to claim 1, Murachi teaches a method of polishing and cleaning the backside of a wafer (Abstract; Par. 0055-0064 and 0115-0122).  Murachi’s method comprises placing the wafer on a wafer stage (item 200 in Figure 3) with a backside of the wafer facing downwardly (Par. 0055-0064 and 0115-0122).  Murachi’s method comprises positioning a polishing head (item ph in Figure 3) below the backside of the 
Murachi does not teach that the polishing head is a first brush assembly comprising an inner brush member and an outer brush member, wherein both members contact the wafer’s backside.
Kubo teaches that when polishing a wafer’s backside with a polishing head, this can successfully be achieved with a polishing head that is a first brush assembly (item 12 in Figures 1-3) comprising an outer brush member (item 50 in Figure 3) and an inner brush members (item 51 in Figure 3), wherein the inner and outer members are made of different materials (Par. 0063-0065 and 0072).  Kubo teaches that the first brush assembly is rotated about a vertical axis while performing polishing (Par. 0072 and 0073), and Kubo teaches that a cleaning nozzle (item 60a in Figure 1) adjacent to the first brush assembly applies cleaning liquid to the cleaned backside surface while the first brush assembly moves over the wafer’s backside surface in order to remove contaminants from the wafer’s backside (Par. 0068, 0073, and 0074),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murachi such that the combination of polishing head and nozzle (item 410N in Murachi’s Figure 2) is 
With regard to claim 2, in the combination of Murachi in view of Kubo, the cleaning nozzle applies cleaning liquid to the cleaned backside surface while the first brush assembly moves over the cleaned backside surface, and Kubo teaches that the outer brush member (item 50 in Kubo’ Figure 3) comprises grooves, as illustrated in Kubo’s Figure 3.  The combination of Murachi in view of Kubo does not explicitly teach that some of the cleaning liquid moves through the grooves of the outer member.  However, since Kubo teaches that the outer brush member comprises grooves, and since the combination of Murachi in view of Kubo teaches that cleaning liquid is supplied to the wafer’s backside it is reasonably expected that some cleaning liquid will move through an outer groove of the outer brush member due to the fluid nature of liquid.  
With regard to claim 7, in the combination of Murachi in view of Kubo, the first brush assembly is moved away from the backside surface of the wafer after the rotation of the first brush assembly is performed for a first predetermined time period (Par. 0124 of Murachi).  The method of Murachi in view of Kubo also comprises the step of moving Official Notice), and Murachi’s Figures (see Figures 3 and 6 of Murachi) suggest having the cleaning brush cb be cylindrical shape.  As such, in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murachi in view of Kubo such that the cleaning brush cb is cylindrical shaped, as it is well known that such a cylindrical-shaped brush can successfully perform wafer cleaning and because Murachi’s figures suggest as much.  
Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2018/0071884 by Murachi in view of U.S. 2015/0133032 by Kubo.
With regard to claim 9, Murachi teaches a method of polishing and cleaning the backside of a wafer (Abstract; Par. 0055-0064 and 0115-0122).  Murachi’s method comprises placing the wafer on a wafer stage (item 200 in Figure 3) with a backside of the wafer facing downwardly (Par. 0055-0064 and 0115-0122).  Murachi’s method comprises positioning a polishing head (item ph in Figure 3) below the backside of the wafer and subsequently moving the polishing head vertically such that the polishing head contacts the wafer’s backside in order to polish the wafer’s backside (Par. 0112-
Murachi does not teach that the polishing head is a first brush assembly comprising an inner brush member and an outer brush member, wherein both members contact the wafer’s backside.
Kubo teaches that when polishing a wafer’s backside with a polishing head, this can successfully be achieved with a polishing head that is a first brush assembly (item 12 in Figures 1-3) comprising an outer brush member (item 50 in Figure 3) and an inner brush members (item 51 in Figure 3), wherein the inner and outer members are made of different materials (Par. 0063-0065 and 0072).  Kubo teaches that the first brush assembly is rotated about a vertical axis while performing polishing (Par. 0072 and 0073), and Kubo teaches that a cleaning nozzle (item 60a in Figure 1) adjacent to the first brush assembly applies cleaning liquid to the cleaned backside surface while the first brush assembly moves over the wafer’s backside surface in order to remove contaminants from the wafer’s backside (Par. 0068, 0073, and 0074),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murachi such that the combination of polishing head and nozzle (item 410N in Murachi’s Figure 2) is substituted with the combination of polishing first brush assembly and cleaning nozzle (item 60a in Kubo’s Figure 1) taught by Kubo, wherein the first brush assembly 
In the method of Murachi in view of Kubo, moving the first brush assembly to the backside surface of the wafer comprises moving the first brush assembly to the backside surface of the wafer such that the inner brush and outer brush members both contact the wafer (Par. 0072 and 0082 of Kubo).  Kubo also teaches that the outer brush member (item 70 in Figure 15) is made of flexible material (Par. 0063) such that it is compressed as the inner brush member reaches the wafer’s backside (Par. 0072 and 0082).  Kubo does not explicitly teach that the outer brush member bends outwardly when compressed.  However, since the combination of Murachi in view of Kubo teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, and since Kubo teaches that the outer brush member is made of flexible material that is compressed as the inner brush member reaches the backside, it is reasonably expected that the same result will occur in the method of Murachi in view of Kubo as recited by applicant – namely, that the outer brush member will bulge/bend outwardly as the outer cleaning member is compressed as the inner brush member reaches the wafer’s backside.  
With regard to claim 13, in the method of Murachi in view of Kubo, before the movement of the first brush assembly toward the backside of the wafer, the outer brush 
With regard to claim 14, in the method of Murachi in view of Kubo, moving the first brush assembly toward the wafer’s backside surface comprises moving the first brush assembly the second distance towards the wafer’s backside (Par. 0072 and 0082 of Kubo).  In the method of Murachi in view of Kubo, the outer brush material is made of flexible material (Par. 0063 and 0082 of Kubo), and as the first brush assembly is moved towards the wafer’s backside, the outer brush member makes first contact with the wafer and is compressed as the inner brush member continues to move towards the wafer’s backside (Par. 0072 and 0082 of Kubo).  Kubo does not explicitly teach that this compression of the outer brush member causes the outer brush member to bend outwardly.  However, since the method of Murachi in view of Kubo teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, and since Kubo teaches that the outer brush member is made of flexible material that is compressed as the inner brush member reaches the backside, it is reasonably expected that the same result will occur in the method of Murachi in view of Kubo as recited by applicant – namely, that the outer brush member will bulge/bend outwardly as the outer cleaning member is compressed as the inner brush member reaches the wafer’s backside.  
With regard to claim 15, in the combination of Murachi in view of Kubo, the first brush assembly is moved away from the backside surface of the wafer after the rotation Official Notice), and Murachi’s Figures (see Figures 3 and 6 of Murachi) suggest having the cleaning brush cb be cylindrical shape.  As such, in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murachi in view of Kubo such that the cleaning brush cb is cylindrical shaped, as it is well known that such a cylindrical-shaped brush can successfully perform wafer cleaning and because Murachi’s figures suggest as much.  
Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2018/0071884 by Murachi in view of U.S. 2015/0133032 by Kubo.
With regard to claim 21, Murachi teaches a method of polishing and cleaning the backside of a wafer (Abstract; Par. 0055-0064 and 0115-0122).  Murachi’s method comprises placing the wafer on a wafer stage (item 200 in Figure 3) with a backside of the wafer facing downwardly (Par. 0055-0064 and 0115-0122).  Murachi’s method comprises positioning a polishing head (item ph in Figure 3) below the backside of the 
Murachi does not teach that the polishing head is a first brush assembly comprising an inner brush member and an outer brush member, wherein both members contact the wafer’s backside.
Kubo teaches that when polishing a wafer’s backside with a polishing head, this can successfully be achieved with a polishing head that is a first brush assembly (item 12 in Figures 1-2) comprising an outer brush member (item 70 in Figure 15) and an inner brush members (item 50 in Figure 15), wherein the inner and outer members are made of different materials (Par. 0063-0065 and 0072).  Kubo teaches that the first brush assembly is rotated about a vertical axis while performing polishing (Par. 0072 and 0073), and Kubo teaches that a cleaning nozzle (item 60a in Figure 1) adjacent to the first brush assembly applies cleaning liquid to the cleaned backside surface while the first brush assembly moves over the wafer’s backside surface in order to remove contaminants from the wafer’s backside (Par. 0068, 0073, and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murachi such that the combination of polishing head and nozzle (item 410N in Murachi’s Figure 2) is 
In the method of Murachi in view of Kubo, before the movement of the first brush assembly toward the backside of the wafer, the outer brush member is distant from the wafer’s backside surface by a first distance and the inner brush member is distant from the backside surface by a second distance which is greater than the first distance, as illustrated by the heights of the inner and outer brush members in Kubo’s Figure 15 (Par. 0072 and 0082 of Kubo).  In the method of Murachi in view of Kubo, moving the first brush assembly toward the wafer’s backside surface comprises moving the first brush assembly the second distance towards the wafer’s backside (Par. 0072 and 0082 of Kubo).  
With regard to claim 23, in the method of Murachi in view of Kubo, the outer brush member is made of a different material than the inner brush member (Par. 0063 of Kubo).  The combination of Murachi in view of Kubo does not recite that the outer brush has lower structural strength than the inner brush.  However, Kubo is considered to teach that the structural strength of the outer brush is a result-effective variable because Kubo teaches that the force of pushing the first brush assembly upward 
With regard to claim 24, in the method of Murachi in view of Kubo, the brush assembly is moved from a center of the wafer toward an edge of the wafer after being moved toward the wafer backside (Par. 0115 and 0116 of Murachi).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2018/0071884 by Murachi in view of U.S. 2015/0133032 by Kubo as applied to claim 21 above, and further in view of U.S. 2019/0181022 by Mouri.  
With regard to claim 22, in the method of Murachi in view of Kubo, the wafer is also rotated during the polishing (Par. 0112-0116 of Murachi).  
The combination of Murachi in view of Kubo does not teach that the rotation direction of the first brush assembly is the same as the rotation direction of the wafer. 
Mouri teaches that when rotating a cleaning head (item 181 in Figure 12) to clean the backside of a rotating wafer, the cleaning can successfully be performed while the cleaning head and wafer are rotated in the same directions, as illustrated in Figure 12 (Par. 0063, 0077, 0078, and 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murachi in view of Kubo 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 15, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714